Name: Decision No 1/97 of the EC-Turkey Customs Cooperation Committee of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council
 Type: Decision
 Subject Matter: tariff policy;  cooperation policy;  international trade;  European construction;  executive power and public service;  Europe
 Date Published: 1997-06-25

 Avis juridique important|21997D0625(01)Decision No 1/97 of the EC-Turkey Customs Cooperation Committee of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council Official Journal L 166 , 25/06/1997 P. 0007 - 0007DECISION No 1/97 OF THE EC-TURKEY CUSTOMS COOPERATION COMMITTEE of 30 May 1997 amending Decision No 1/96 laying down detailed rules for the application of Decision No 1/95 of the EC-Turkey Association Council (97/399/EC)THE CUSTOMS COOPERATION COMMITTEE,Having regard to the Agreement of 12 September 1963 establishing an association between the EEC and Turkey,Having regard to Decision No 1/95 of the EC-Turkey Association Council of 22 December 1995 on implementing the final phase of the Customs Union (1) and in particular Article 3 (6) thereof,Whereas there is a need, in order to allow stocks to be exhausted, to extend the period during which it is permitted to use the forms shown in Decision 5/72 of the EC-Turkey Association Council (2), and to amend Decision 1/96 of the EC/Turkey Customs Cooperation Committee (3) accordingly,HAS DECIDED AS FOLLOWS:Article 1 In Article 7 (1) of Decision 1/96 of the EC/Turkey Customs Cooperation Committee, the words '30 June 1997` are replaced by '31 December 1997`.Article 2 This Decision shall enter into force on 1 July 1997.Done at Ankara, 30 May 1997.By the Customs Cooperation CommitteeThe President,A. OYARZABAL(1) OJ No L 35, 13. 2. 1996, p. 1.(2) OJ No L 59 of 5. 3. 1973, p. 74. Decision abrogated by Decision No 1/96 of the EC/Turkey Association Council (OJ No L 231 of 12. 9. 1996, p. 22)(3) OJ No L 200, 9. 8. 1996, p. 14.